Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Heo et al. [US PGPUB 20210091050] (hereinafter Heo).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Heo teaches a display device comprising:
a substrate (110, Para 105);
a first bank (411/412, Para 131) on the substrate (Fig. 4), at least portions of the first bank (411, Para 131) being spaced apart from each other (Fig. 4);
a plurality of first electrodes (210, Para 132) on the substrate (Fig. 4), at least portions of the first electrodes being on portions of the first bank (Fig. 4);
a second electrode (220, Para 132) on the substrate (Fig. 4), the second electrode being spaced apart from and between adjacent ones of the first electrodes (Fig. 4), at least a portion of the second electrode being on a portion of the first bank (Fig. 4); and 
a plurality of light emitting elements (300, Para 137) above and overlapping at least a portion of the first electrodes and the second electrode with respect to the substrate (Fig. 2/4).

Regarding claim 2, Heo teaches a display device further comprising:
a plurality of first contact electrodes (261, Para 96) respectively on the first electrodes and contacting one end portion of the light emitting elements (Fig. 4); and
a second contact electrode (262, Para 96) on the second electrode and contacting another end portion of the light emitting elements (Fig. 4).

Regarding claim 3, Heo teaches a display device wherein the first electrodes and the second electrode have the same width measured in one direction (Fig. 3/4).

Regarding claim 4, Heo teaches a display device wherein a width of the first
contact electrodes is smaller than a width of the second contact electrode (Fig. 3).

Regarding claim 5, Heo teaches a display device wherein at least a portion of the first contact electrodes overlaps a portion of the first bank in a thickness direction (Fig. 2/4).

Regarding claim 6, Heo teaches a display device further comprising a first insulating layer (510, Para 105) between the first electrodes and the second electrode and partially covering the first electrodes and the second electrode (Fig. 4).

Regarding claim 7, Heo teaches a display device wherein the light emitting elements are on the first insulating layer (Fig. 4).

Regarding claim 8, Heo teaches a display device wherein a length of the light emitting elements is longer than a distance between the first electrodes and the second electrode (Fig. 4).

Regarding claim 9, Heo teaches a display device further comprising a second insulating layer (530) between the first electrodes and the second electrode and at least partially covering the light emitting elements (Fig. 4).

Regarding claim 10, Heo teaches a display device further comprising a second bank (BML2, Fig. 4) between the substrate and the second electrode (Fig 4).

Regarding claim 11, Heo teaches a display device wherein a height of the second bank is smaller than a height of the first bank (Fig. 4).

Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 12-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device comprising a bank around a periphery of an emission region and wherein the bank extends in a first and second direction, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819